Order filed April 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00149-CV
                                   ____________

 DARREN PAYNE AND GWENDOLYN PAYNE AND ALL OCCUPANTS
   OF 14010 NORHILL POINTE DR. HOUSTON, TEXAS 77044-5174,
                         Appellants

                                         V.

 WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR
  OPTION ONE MORTGAGE LOAN TRUST 2006-1 ASSET-BACKED
           CERTIFICATES SERIES 2006-1, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1146315

                                    ORDER

      Darren Payne appealed from the final judgment signed February 3, 2020. No
other party to the judgment has filed a notice of appeal.

      Darren Payne’s brief was due March 20, 2020. No brief or motion to extend
time has been filed. Unless Darren Payne files a brief with this court on or before
May 13, 2020, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.